RESOLUCIÓN
La Jueza Presidenta del Tribunal de Distrito Federal para el Distrito de Puerto Rico, Hon. Aida M. Delgado Co-lón, solicitó que se eximiera a los miembros del Comité de Reválida Federal y del Comité de Admisiones a la Práctica del Tribunal Federal de los requisitos del Reglamento de Educación Jurídica Continua y del Reglamento del Pro-grama de Educación Jurídica Continua. Asimismo, la Directora Ejecutiva de la Comisión de Evaluación Judicial, la Leda. Sonnya I. Ramos Zeno, presentó un escrito mediante el cual solicitó que se exima de los requisitos de los Regla-mentos del Programa de Educación Jurídica Continua a los miembros de la Comisión de Evaluación Judicial. En su solicitud, explicó que los miembros de la Comisión de Eva-luación Judicial, Ledo. Guillermo Arbona Lago, Ledo. Carlos Rivera Martínez, Ledo. Tomás Román Santos, así como las comisionadas Leda. Hadassa Santini Colberg, Leda. Carmen Girod Solivan, Leda. Beatriz Vázquez de Acarón y la Dra. Glenda Labadie Jackson, renunciaron voluntaria-mente a la dieta a la que tenían derecho por ley.
Conforme a lo dispuesto en la Regla 4(c)(8)(f)del Regla-mento del Programa de Educación Jurídica Continua, se-gún enmendado, 4 LPRAAp. XVIX-E, se excluye de las dis-posiciones del Reglamento de Educación Jurídica Continua y del Reglamento del Programa de Educación Jurídica Continua a los miembros de la Comisión de Evaluación Judicial durante el término de su designación. Los miem-bros del Comité de Reválida Federal y del Comité de Admi-siones a la Práctica del Tribunal Federal continuarán exen-tos según nuestra Resolución de 9 de noviembre de 2009, In *291re Regla 36 del Reglamento del Programa de Educación Jurídica Continua, ER-2009-04.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo